Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, species M1, claims 1-10 and new claims 21-30 in the reply filed on 4/20/2021 is acknowledged.
Claim Status
Claims 1-10 and 21-30 are pending.
Claims 11-20 are canceled by Applicant.
Claim Objections
Claims 27 and 29-30 is objected to because of the following informalities.
Regarding claim 27, it recites “forming a fin structure on a substrate”, it should be “forming a fin structure on a substrate;”. Appropriate correction is required.
Regarding claim 29, it recites “The semiconductor device of claim 27”, it should be “the method of claim 27”. Appropriate correction is required.
Regarding claim 30, it recites “The semiconductor device of claim 27”, it should be “the method of claim 27”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chia-Ming Hsu et al., (US 2017 /0222008 A1, hereinafter Hsu) in view of Sheng-Fu Huang et al., (US 2020/0303559 A1, hereinafter Huang) and in further view of Takahito Fujita et al., (US 2019/0355672 A1, hereinafter Fujita).
Regarding claiming 21, Hsu discloses a method, comprising:
forming an epitaxial source/drain (S/D) region (50 in Fig. 19, epitaxial growth described in [0027])  within a substrate (300 in Fig. 1D); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Hsu’s Fig. 20, annotated.
forming a dielectric layer (ILD 40, 60 in Fig. 19) on the epitaxial S/D region (50); 
forming a contact opening (65 in Fig. 19) within the dielectric layer (40, 60); 
forming a silicide layer (55 in Fig. 20) on an exposed surface of the epitaxial S/D region (of 50) within the contact opening (65); 
…; and 
Depositing a contact plug (75/70 in Fig. 21) in a bottom-up deposition process to fill the trench and the contact opening (65).  
Hsu does not expressly disclose selectively forming a non-metal passivation layer on sidewalls of the contact opening (of 65); and forming a trench in the silicide layer (55); the contact plug (75/70) fills the trench.
However, in the same semiconductor device manufacturing field of endeavor, Huang discloses a contact dielectric layer 120a is selectively formed in Fig. 2B on sidewalls of a contact opening 116a/116b in a dielectric layer in Fig. 2A and then a metal silicide 126 is formed in a bottom of the opening 116a/116b in source/drain 126; a contact plug 128 is formed by filling contact opening 116a/116b the in Fig. 2B.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Huang’s Fig. 2B, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Huang’s contact dielectric layer in Hsu’s contact opening to improve electrical isolation and prevent material inter-diffusion between layers. 
Hsu modified by Huang does not expressly disclose forming a trench in the silicide layer (Hsu’s 55); the contact plug (Hsu’s 75/70) fills the trench.
Fujita discloses a top surface of a metal silicide portion 744 on a source/drain region 742 in Fig. 3 may be recessed. Therefore, the recess may be formed in the metal silicide portion 744 and filled by metal fill 824/822 as shown in Fig. 4.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Fujita’s Fig. 4, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Fujita’s recess (trench) in Hsu’s the silicide layer and filled by the contact plug to improve contact reliability. 
Regarding claiming 26, Hsu modified by (Huang and Fujita) discloses the method of claim 21,
wherein the forming the trench (the Hsu’s recess as addressed in claim 21) in the silicide layer (Hsu’s 744 similar to Huang’s metal silicide 126) is performed after the forming the selectively forming the non-metal passivation layer on the sidewalls of the contact opening (Huang’s contact dielectric layer 120a on the sidewalls of the contact opening 116a/116b as addressed in claim 21.  The Huang’s metal silicide 126 is formed after contact dielectric layer 120a).  
Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 21,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 22, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 21, “wherein the selectively forming the non-metal passivation layer comprises introducing a passivation gas, an etching gas, and a plasma gas into the contact opening at a same time” recited in Claim 22, in combination with the remaining features of base Claim 21.
Regarding claim 23, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 21, “wherein the selectively forming the non-metal passivation layer comprises: depositing a non-metal passivation material on the dielectric layer, along the sidewalls of the contact opening, and over the silicide layer; 
Regarding claim 24, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 21, “wherein the forming the trench comprises: oxidizing a portion of the silicide layer to form an oxidized portion; and etching the oxidized portion” recited in Claim 24, in combination with the remaining features of base Claim 21.
Regarding claim 25, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 21, “wherein the forming the trench in the silicide layer is performed at a same time as the selectively forming the non-metal passivation layer on the sidewalls of the contact opening” recited in Claim 25, in combination with the remaining features of base Claim 21.
	Reasons for Allowance
Claims 1-10 and 27-30 (if the objections of claims 27 and 29-30 are resolved) are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a device/method” in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2017 /0222008 A1 to Hsu in combination of US 2020/0303559 A1 to Huang and US 2019/0355672 A1 to Fujita) substantially teach some of following limitations:
Hsu in combination of Huang and Fujita discloses a method, comprising:
forming an source/drain (S/D) region (Hsu’s 50 in Fig. 19, epitaxial growth described in [0027])  on a substrate (Hsu’s 300 in Fig. 1D); forming a S/D contact structure (Hsu’s 75/70 in Fig. 19) on the S/D region (Hsu’s 50), wherein the forming the S/D contact structure comprises: forming a S/D contact opening (Hsu’s 65 in ILD 40, 60), forming a silicide layer (Hsu’s 55 in Fig. 20) on an exposed surface of the S/D region (Hsu’s 50) within the S/D contact opening (Hsu’s 65); …, forming a non-metal passivation layer (implement Huang’s 120a in Fig. 2B/2A) with a first portion (first portion of Huang’s 120a in opening 116a) on sidewall of the S/D contact opening (on sidewalls of Huang’s contact opening 116a in Fig 2B) and second portion (second portion of Huang’s 120a in opening 116b) on the silicide layer (Huang’s 126), …, 
Fujita discloses a top surface of a metal silicide portion 744 on a source/drain region 742 in Fig. 3 may be recessed. Therefore, the recess may be formed in the metal silicide portion 744 and filled by metal fill 824/822 as shown in Fig. 4), and depositing a S/D contact plug (Hsu’s 75/70 in Fig. 21) within the S/D contact opening (Hsu’s 65) in a bottom-up deposition process; and forming a via structure (Hsu’s via plug 110 in Fig. 17) on the S/D contact structure (Hsu’s 75/70).  
However, Hsu in combination of Huang and Fujita does not teach the limitations of “providing a mixture of a passivation gas, an etching gas, and a plasma gas,… etching the first and second portions of the non-metal passivation layer at first and second etch rates, respectively, wherein the first etch rate is less than the second etch rate” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-10, they are allowed due to their dependencies of claim 1.
Regarding claim 27, similar to claim 1, Hsu in combination of Huang and Fujita teaches some of the limitations but does not teaches the limitation of “forming a trench in the silicide layer during the selectively forming the non-metal passivation layer” as recited in claim 27. Therefore, the claim 27 is allowed. 
Regarding claims 28-30, they are allowed due to their dependencies of claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898